Auwrrlv   11.TrCXAe
PRICE  DANlEL
ATTORNEYGENERAL
                                July 6, 1950

        Hon. J. C. McEvoy               Opinion No. V-1082
        County Attorney
        Waller County                   Re: The authority of the
        Hempstead, Texas                    Commissioners'Court
                                            to spend county funds
                                            for a private fair

        Dear Sir:
                    Your request for an opinion is as follows:
                   “In the year 1946, citizens of this
              Waller County associated themselves to-
              gether and formed a corporationand there-
              after a charter was duly issued to such
              corporationunder the laws of the State
              of Texas in the name of Waller County Fair
              Association;its capital stock is $259000.
              Since its Incorporation,the Waller County
              Fair Associationhas purchased some I.5
              acres of land and has erected various ag-*a,fl~
                                                         _
              rlcultural, horticulturaland lfvestock"CX-~',',*.
                                                             ,,:
              hibit bufldlngs at a cost of about $35"0@;      '
              It has conducted annual fairs slnce"l$&;"'
              Although it is set up as a corpora$ion for




              blllty for the
              its entirety.
              Court does
              fairs contfnued,and to
              the FaS.rAssociationin
              nual exhibits of horticulturaland aip'i&l-
              tural products, livestock and mineral pPq-
              ducts, and such other products as aye of"
Hon. J. C. McEvoy, page 2   (V-1082)


    Interest to the community. The Commisslon-
    ers' Court is consideringentering Into a
    contract, on behalf of Wailer County, with
    the Fair Associationwhereby the Fair As-
    sociationwould provide the buildings,
    grounds and agricultural,horticultural
    and livestock exhibits, for which Waller
    County would pay,to the Fair Association
    the sum of $2,000.00 or $3,000.00;under
    such contract it is contemplatedthat the
    'first gate' charge heretoforemade would
    be eliminated,and the people of Waller
    County would be entitled to be admitted,
    without charge, to all of the exhibits and
    all of the fair, save and except the rodeo,
    for which a separate charge would be made,
    as has been done heretofore.
         "The Commissioners'Court is desirous
    of being advised whether they may lawfully
    enter Into such a contract, and, If so,
    whether advertisementfor bids under Art.
    2368a would be required."
          You further state In your brief that under
the proposed contract the Waller County Fair Assocla-
tlon "would provide for the 1950 exhibits of hortlcul-
tural and agriculturalproducts, livestockand mineral
products, and other products as are of Interest to the
community,without an admission charge to the public."
         Article 2372d, V.C.S., provides In part.:
         'Section 1. All counties in the State
    acting by and through their respectiveCom-
    missioners'Courts may provide for annual
    exhibits of horticulturaland agricultural
    products, livestock and mineral products,
    and such other products as are of Interest
    to the community. In connectiontherewith,
    such counties may also establishand maln-
    taln museums, Including the erection of the
    necessary buildings and other Improvements,
    In their own counties or in any other coun-
    ty or city In the United States, where fairs
    or expositionsare being held.
.   .




         Hon. J. C. McEvoy, page 3   (V-1082)


                   "Sec. 2. The Commlesfoners'Courts
              of the respective counties or the Commls-
              sloners'Courts of several counties may co-
              operate with each other and participatewith
              local Interests In providing for the erec-
              tion of such buildings and other lmprove-
              ments as may be necessary to accomplish the
              purpose mentioned In-Section1, of this Act
              and for the assembling,erecting, and maln-
              tainlng of such horticulturaland agricul-
              tural, livestock and mineral exhibits, and
              the expenses Incident thereto...."
                  Article 2372d authorizescounties to construct
        buildings and other permanent Improvementsfor exhibits
        of horticultural,agricultural,livestock,and mineral
        products and to provide for such exhibits. Adams v.
        McGill, 146 S.W.2d 332 (Tex. Clv. App. 1941, error ref.).
        Itour     opinion that counties are authorizedunder
        Article 2372d In providing such exhibits to contract
        with various individualsand associationsfor the as-
        sembling, erection, and maintenance of such annual ex-
        hibits as will best promote horticulture,agriculture,
        livestock raising, and the developmentof natural re-
        sources so long as such contract Is not In violation of
        the Texas Constitution.
                   In this connection,It should be noted that It
         was held In Attorney General's Opinion No. O-2629, dated
         August 22, 1940, that Sections 51 and 52 of Article III
         of the Constitutionof Texas prohibit the Commlssloners~
         Court from making a donation or contributionto any ln-
        -dlvidual or associationsuch as a "County Fair Associa-
         tion." sunder the facts submitted in your request, how-
         ever, Waller County does not propose to make a donation
         to the WaLler County Fair Association. On the contrary,
         the Commissioners1Court intends to contract for the use
         .ofthe buildings and ground8 owned by the Fair Associa-
         tion In holding the 1950 annual county fair and to employ
         the association to assemble, maintain, and operate such
         exhibits as will best carry out the purposes of Article
         2372d.
                   The Court in Bland v. City of Taylor, 37 S.W.
2d 291 (Tex. Clv. Ap -l931) affirmed In 123 Tex. 39,
         67 S.W.2d 1033 (19347: In s&talning the validity of a
         tax levied for the purpose of "The establishmentand
         maintenance of a Board of City Development,Chamber of
Hon. J. C. McEvoy, page 4   (V-1082)


    Commerce,  or other similar organizationunder whatsoever
     name, devoted to the growth, advertizement,development,
     Improvementand Increase of the taxable values of said
     city," held:
              "The provisionsof the Constitution
         which appellantsassert are violated are:
         Article 3, % 52; article 8, % 3; and arti-
         cle 11, % 3. By article 3, % 52, the Leg-
         islature la prohibited from granting to any
         city, etc., power to lend Its credit or
         grant money or thing of value to any ln-
         dlvidual, association,or corporationwhat-
         ever. Article l.1,PI3, prohibits any coun-
         ty, city, or municipalityfrom making any
         appropriationor donation or in any wise
         loaning Its credit to any private corpora-
         tion or association.
              "These provisions clearly contemplate
         and prohibit, we think, benefits at public
         expense attempted In behalf of individuals,
         corporations,or associations,as such, act-
         ing independentlyand conductingsome enter-
         prise of their own, such as are usually con-
         ducted for profit and commercial in their
         nature. In the Instant case no aid was at-
         tempted to the chamber of commerce, acting
         as an Independentassociation. The city
         undertook to, and did, create said board of
         city developmentwith defined duties, not
         to aid any association,but as a part of its
         municipal functions. Obviously,we think,
         there was no violation of article 3, % 52,
         nor of article 11, % 3, of the Constitution.
              "If In fact said,city had authority
         under the Constitutionand laws of the state
         to do the things authorizedby its charter,
         it Is wholly Immaterialwhether such board
         of city developmentsupplanted a private as-
         sociation theretoforemaintained by private
         subscription." (Emphasisadded)
               We therefore agree wjth the conclusionreached
     by you In your able brief that the Commiselonero'Court
     of Wailer County has the authority under the provisions
     of Article 2372d to contract with the Waller County Fair
Hon. J. C. McEvoy, page 5   (v-1082;


Associationfor the use of its buildings and exhibits
ip holding the 1950 Waller County~Fairand to employ
the assoclatlon to assemble, erect, and maintain ex-
hibits for.the promotfon and developmentof horticul-
ture, agriculture,livestock ~aisfng,    and mineral pro-
ducts In the State and County ir I!!*the discretionof
the Court It determines that the purposes of Article
23726 can best be carHed.out by such a contract.
          Section 2 of Aptlcle 2368a,   V.C,S., provides,
In part, that:
          "No county, acting through its Com-
     missioners Court, and no cf,ty!n thl,sState
     shall hereafter make any contract callfng
     for or requfrfng the expendetureor payment
     of Two Thousand ($2,000.00)Dollars or more
     out of any fund OP funds of any city or
     county or subdivision of any county creat-
     ing or imposing an oblfgatfo:nor lfabilfty
     of any nature or character upon such county
     or any subdfvislonof such county, or upon
     such city, without first submittfng such
     proposed contract to competftfvebids...."
          Article 2372d specificallyprovides that the
provisions of Artid?  2368a are not repea3~edby Its pro-
visions. It Is our opfnfon that 811~cethe contemplated
contract calls for an expznditme of $2,000,00 or more,
the contract may only be awarded orecompetitivebids.
                      SUMMARY
                      ---.-
          Under the provfsfons of Article 2372d
     the CommzLssfoneraDCou& of Wailer County
     has the authority to contract with a fair
     assocPatfon for the use of the a,ssocfatfon's
     buildings and employ the aatiocfatfonto as-
     semble, erect, and mair&ain exhibits for the
     promotI.onand developmentof horticulture,
     agriculture,livestock raising, and mineral
     products in the State and County. Adams v.
     McGill, 146 S.W.2d 332 (Tex. Civ. App. 1941
     error ref.); --__
                  Bland v. City of Ta lor
     S.W.?d 291 (Tex. CXv.I-
                           App.-&irizd          '
     in 123 Tex. 39, 67 S.W.2d X0:33(1934). Since
     the contract calls fog an expenditureof
Hon. J. C. McEvoy, page 6   (V-1082)


    $2,000.00 0P more, it must be submltted
    to competitive bids.  Art. 2368a, V.C.S.
                                  Yours very truly,
                                    PRICE DANIEL
APPROVED:                         Attorney General
J. C. Davis, Jr.
County Affairs Division
Joe R Greenhill                        John Reeves
First Assistant                          Assistant

JR:mw:db